LAUREN A. LAYTON,[*] Petitioner Below, Appellant,
v.
VERNON J. LAYTON, JR., Respondent Below, Appellee.
No. 13, 2010.
Supreme Court of Delaware.
Submitted: March 23, 2010.
Decided: March 25, 2010.

ORDER
JACK B. JACOBS, Justice.
This 25th day of March 2010, it appears to the Court that on March 8, 2010, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to diligently prosecute the appeal by not paying the Family Court filing fee and transcript costs. The appellant has failed to respond to the notice to show cause within the required ten-day period. As a result, dismissal of this appeal is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.
NOTES
[*]   By Order dated January 8, 2010, the Court sua sponte assigned pseudonyms to the parties. Del. Supr. Ct. R. 7(d).